 `ZOODECISIONS OF NATIONAL LABOR RELATIONS BOARD4 to 5 years' experience.The evidence, we find, does not support thePetitioner's contention that this employee is confidential,' or profes-sional.On this record, we find the industrial engineer technician is atechnical employee, and shall include him in the unit.'Group leaders A and B are responsible for the training and per-formance of production application draftsmen.They have inter-viewed job applicants and made recommendations regarding the hire,promotion, reclassification, and discharge of employees, which recom-mendations, the record shows, have been followed in most instances.Accordingly, we find they are supervisors and shall exclude them.We therefore find that the following employees constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All technical employees at the Employer's Milwaukee, Wisconsin,plant, including checkers A and B, draftsmen detailer B, draftsmendetailer jr., estimator sr., product application draftsmen A, B, C, D,and E, product analyst, time-study man jr., time-study man sr., plantlayout technician, product development draftsmen jr., tabulating ma-chine operator sr., industrial engineer technician, group leader esti-mator, and product development draftsmen sr., but excluding officeclerical employees, production and maintenance employees, produc-tion schedulers, order scheduler sr., rate clerk (traffic) sr., rate clerk(traffic) jr., group leader-A, group leader-B, guards, professionalemployees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]6 SeeLihListon Implement Company, supraWestinghouse Air Brake Company,119 NLRB 1391, 1394ACF-WrigleyStores, Inc.andRetail Clerks International Asso-ciation,AFL-CIO,Petitioner.Case No. 16-RC-2505. July 21,1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (0) of the National LaborRelations Act, a hearing was held before John C. Crawford, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer 1 is engaged in commerce within the meaning ofthe Act.1The name ofthe Employerappears as amended pursuantto the motionfiled with theBoard.124 NLRB No. 26. ACF-WRIGLEY STORES, INC.2012.The labor organizations involved claim to represent certain em-ployees of the Employer.23.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks a unit of employees at the Employer'sWynnewood Shopping Center and Casa View Shopping Center lo-cated in the city of Dallas.The Employer would include the em-ployees at its Garland and Big Town stores which are in the greaterDallas area.Both the Petitioner and the Intervenor indicated theirwillingness to participate in an election in such a unit, if the Boardshould find it appropriate.There is no history of collectivebargaining.The Employer operates a nationwide chain of retail food stores.A district manager, who maintains his office at the Big Town store,has overall supervision of the four stores here involved, as well astwo stores in the Fort Worth area.He formulates the labor policyfor all the stores.Each store has a manager, who reports to the dis-trictmanager, and is responsible for the store's operations, and forall hiring and discharges.The two stores sought by the Petitioner, Casa View and Wynne-wood, are about 18 miles apart.The two stores which the Employerwould add are approximately 4 and 6 miles, respectively, from theCasa View store, and are more distant from the Wynnewood store.Employees are interchanged by permanent and temporary transferamong all four stores.The wage structure and all other employeebenefits are the same for all four stores.Because the two stores that the Petitioner seeks to represent arenot a separate administrative division of the Employer's operations,and do not comprise all the Employer's stores in the same geographicalarea, we find they do not constitute an appropriate unit.However,as the four stores mentioned above represent all the Employer'sstores in the greater Dallas area, we find in accord with the Employer'scontention, that they constitute an appropriate unit.3As the Peti-tioner has made a sufficient showing of interest for such unit, we shalldirect an election therein.The parties differ concerning the inclusion of employees who areclassified as package boys.The Petitioner would include them withinthe unit, but the Employer would exclude them as "casual" employees.These employees are high school students who work to some extentduring the week but for the most part on Fridays or Saturdays. TheEmployer concedes that some, who work regularly 24 hours a week,2 Retail,Wholesale&Department Store Union,AFL-CIO,hereincalled theIntervenor,intervened on the basis of a card-showing.8B. G. Wholesale, Incorporated,114 NLRB 1429, 1430;Jewel FoodStores,111 NLRE1368. 202DECISIONSOF NATIONALLABOR RELATIONS BOARDshould be included in the unit, but maintains that the employmentof the rest is too irregular to warrant their inclusion in the unit.Asthe record does not afford sufficient basis for determining which ofthese employees are regular part-time employees and which are casualemployees, we shall permit all of them to vote subject to challenge.4The Employer would exclude the manager and assistant managerin each store as supervisors, but would include the two second assistantmanagers and the produce department head in each store. The Peti-tioner took no position.The manager of each store is responsible for its operations and hasauthority to hire 5 and discharge employees.The assistant managerisprimarily responsible for the grocery department, but exercisesthe same authority as the manager during the latter's absence, whichoccurs about 40 hours of the 85 hours that the store is open each week.We find that the manager and assistant manager in each store aresupervisors, and exclude them from the unit.The second assistant manager and produce department head, arehourly paid employees who, in directing the work of other employees,only transmit the instructions of the manager and assistant manager.They have no authority to hire or discharge, nor to recommend suchaction.We find that they are not supervisors 6 and include them.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act : All employees at the Employer's Wynne-wood, Casa View, Garland, and Big Town stores in the greater Dallas,Texas, area, including regular part-time employees, but excludingcasual employees, meat market employees, guards and watchmen, andall supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]SeeGiant Markets, Inc.,107 NLRB 10, 12.All hirings by store managers are temporary until approved by the district manager.J.P. Stevens & Company, Inc.,123 NLRB 758.Thomas Lanier and Sartain Lanier d/b/a Kapp ManufacturingCompanyandInternational Ladies' Garment Workers'Union,AFL-CIO,Petitioner.Case No. 10-RC-4238. July 21, 1959SUPPLEMENTAL DECISION, DIRECTION, AND ORDERPursuant to a Decision and Direction of 'Election,' an election bysecret ballot was conducted on February 27, 1959, under the directionand supervision of the Acting Regional Director for the 'Tenth Re-1 Thomas Lanier andSartain Lanier d/b/a Happ Manufacturing Company,10-RC-4238,February 12,1959 (unpublished).124 NLRB No. 22.